LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of March 5, 2019
(the “Effective Date”), among (a) SILICON VALLEY BANK, a California corporation
(“SVB”), in its capacity as administrative agent and collateral agent (“Agent”),
(b) SILICON VALLEY BANK, a California corporation, as a lender, (c) WESTRIVER
INNOVATION LENDING FUND VIII, L.P., a Delaware limited partnership
(“WestRiver”), as a lender (SVB and WestRiver and each of the other “Lenders”
from time to time a party hereto are referred to herein collectively as the
“Lenders” and each individually as a “Lender”), and (d) AXSOME THERAPEUTICS,
INC., a Delaware corporation (“Borrower”), provides the terms on which Agent and
the Lenders shall lend to Borrower, and Borrower shall repay Agent and the
Lenders.  The parties agree as follows:

1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 14 of this Agreement.  All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.

2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay.    Borrower hereby unconditionally promises to pay to Agent,
for the ratable benefit of each Lender, the outstanding principal amount of all
Credit Extensions advanced to Borrower by such Lender and accrued and unpaid
interest thereon, together with any fees as and when due in accordance with this
Agreement.

2.2 Term Loan Advances.

(a) Availability.  Subject to the terms and conditions of this Agreement, upon
Borrower’s request, the Lenders, severally and not jointly, shall make one (1)
term loan advance to Borrower on or about the Effective Date in an original
principal amount of Twenty Million Dollars ($20,000,000.00) according to each
Lender’s Term Loan Commitment as set forth on Schedule 1.1 hereto (the  “Term A
Loan Advance”), provided that all or a portion of the Term A Loan Advance shall
be used to repay in full all of Borrower’s outstanding obligations and
liabilities in respect of the Term Loan Advances to SVB under the Existing Loan
Agreement (including, without limitation, the “Final Payment” as defined in the
Existing Loan Agreement) (the “SVB Obligations”).  Borrower hereby authorizes
Agent to apply such proceeds to the SVB Obligations as part of the funding
process without actually depositing such funds into an account of
Borrower.  Borrower hereby acknowledges, confirms and agrees that (i) as of the
Effective Date, there is no availability remaining under the Existing Loan
Agreement and (ii) upon payment in full of the SVB Obligations, the Existing
Loan Agreement will be terminated.  Subject to the terms and conditions of this
Agreement, upon Borrower’s request, during the Draw Period,  the Lenders,
severally and not jointly, shall make one (1) term loan advance available to
Borrower in an original principal amount of Four Million Dollars ($4,000,000.00)
according to each Lender’s Term Loan Commitment as set forth on Schedule 1.1
hereto (the  “Term B Loan Advance”).  The Term A Loan Advance and the Term B
Loan Advance are hereinafter referred to singly as the “Term Loan Advance” and
collectively as the “Term Loan Advances”.  After repayment, no Term Loan Advance
(or any portion thereof) may be reborrowed.

(b) Interest Payments. With respect to each Term Loan Advance, commencing on the
first (1st) Payment Date following the Funding Date of such Term Loan Advance
and continuing on the Payment Date of each month thereafter, Borrower shall make
monthly payments of interest to Agent, for the account of the Lenders, in
arrears, on the principal amount of each Term Loan Advance, at the rate set
forth in Section 2.3(a).

(c) Repayment of the Term Loan Advances.  Commencing on the Term Loan
Amortization Date, and continuing on each Payment Date thereafter, Borrower
shall repay the aggregate outstanding Term Loan Advances to Agent, for the
account of the Lenders, in (i) consecutive equal monthly installments of
principal based on the Repayment Schedule, plus (ii) monthly payments of accrued
interest at the rate set forth in Section 2.3(a).  All outstanding principal and
accrued and unpaid interest with respect to the Term Loan Advances, and all
other outstanding Obligations under the Term Loan Advances, are due and payable
in full on the Term Loan Maturity Date.



1

 

--------------------------------------------------------------------------------

 



(d) Permitted Prepayment.  Borrower shall have the option to prepay all, but not
less than all, of the Term Loan Advances advanced by the Lenders under this
Agreement, provided Borrower (i) delivers written notice to Agent of its
election to prepay the Term Loan Advances at least thirty (30) days prior to
such prepayment, and (ii) pays to Agent, for the account of the Lenders in
accordance with its respective Pro Rata Share, on the date of such prepayment
(A) the outstanding principal plus accrued and unpaid interest with respect to
the Term Loan Advances, (B) the Prepayment Premium, (C) the Final Payment and
(D) all other sums, if any, that shall have become due and payable with respect
to the Term Loan Advances, including Lenders’ Expenses and interest at the
Default Rate with respect to any past due amounts. 

(e) Mandatory Prepayment Upon an Acceleration.  If the Term Loan Advances are
accelerated by Agent pursuant to Section 9.1 hereof, following the occurrence
and during the continuance of an Event of Default, Borrower shall immediately
pay to Agent, for the account of the Lenders in accordance with its respective
Pro Rata Share, an amount equal to the sum of (i) all outstanding principal plus
accrued and unpaid interest with respect to the Term Loan Advances,  (ii) the
Prepayment Premium, (iii) the Final Payment and (iv) all other sums, if any,
that shall have become due and payable with respect to the Term Loan Advances,
including Lenders’ Expenses and interest at the Default Rate with respect to any
past due amounts.

2.3 Payment of Interest on the Credit Extensions.

(a) Interest Rate.  Subject to Section 2.3(b), the principal amount outstanding
under each Term Loan Advance shall accrue interest at a floating per annum rate
equal to the greater of (i) seven and one-half of one percent (7.50%) and (ii)
two percent (2.0%) above the Prime Rate, which interest, in each case, shall be
payable monthly in accordance with Section 2.3(d) below.

(b) Default Rate.  Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percent (5.0%) above the rate that is otherwise applicable thereto (the
“Default Rate”).  Fees and expenses which are required to be paid by Borrower
pursuant to the Loan Documents (including, without limitation, Lenders’
Expenses) but are not paid when due shall bear interest until paid at a rate
equal to the highest rate applicable to the Obligations.  Payment or acceptance
of the increased interest rate provided in this Section 2.3(b) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Agent
or any Lender.

(c) Adjustment to Interest Rate.  Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(d) Payment; Interest Computation.  Interest is payable monthly on the Payment
Date of each month and shall be computed on the basis of a 360-day year for the
actual number of days elapsed.  In computing interest, (i) all payments received
after 12:00 p.m. Eastern time on any day shall be deemed received at the opening
of business on the next Business Day, and (ii) the date of the making of any
Credit Extension shall be included and the date of payment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.

2.4 Fees.   Borrower shall pay to Agent:

(a) Final Payment.  The Final Payment, when due hereunder, to be shared between
the Lenders pursuant to their respective Term Loan Commitment Percentages;  

(b) Prepayment Premium.  The Prepayment Premium, when due hereunder, to be
shared between the Lenders pursuant to their respective Term Loan Commitment
Percentages; and

(c) Lenders’ Expenses.  All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due (or, if no stated due date, upon
demand by Agent).



2

 

--------------------------------------------------------------------------------

 



Unless otherwise provided in this Agreement or in a separate writing by Agent,
Borrower shall not be entitled to any credit, rebate, or repayment of any fees
earned by Agent or any Lender pursuant to this Agreement notwithstanding any
termination of this Agreement or the suspension or termination of any Lender’s
obligation to make loans and advances hereunder.  Agent may deduct amounts owing
by Borrower under the clauses of this Section 2.4 pursuant to the terms of
Section 2.5(e).  Agent shall provide Borrower written notice of deductions made
from the Designated Deposit Account pursuant to the terms of the clauses of this
Section 2.4.

2.5 Payments; Pro Rata Treatment; Application of Payments; Debit of Accounts.

(a) All payments (including prepayments) to be made by Borrower under any Loan
Document shall be made to Agent for the account of Lenders, in immediately
available funds in Dollars, without setoff or counterclaim, before 12:00 p.m.
Eastern time on the date when due.   Agent shall distribute such payments to
Lenders in like funds as set forth in Section 2.6.  Payments of principal and/or
interest received after 12:00 p.m. Eastern time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until paid.

(b) Each borrowing by Borrower from Lenders hereunder shall be made according to
the respective Term Loan Commitment Percentages of the relevant Lenders.

(c) Except as otherwise provided herein, each payment (including each
prepayment) by Borrower on account of principal or interest on the Term Loan
Advances shall be applied according to each Lender’s Pro Rata Share of the
outstanding principal amount of the Term Loan Advances.  The amount of each
principal prepayment of the Term Loan Advances shall be applied to reduce the
then remaining installments of the Term Loan Advances based upon each Pro Rata
Share of Term Loan Advances.

(d) Agent has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied.  Borrower shall have no
right to specify the order or the accounts to which Agent shall allocate or
apply any payments required to be made by Borrower to Agent or otherwise
received by Agent or any Lender under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement.

(e) Agent may debit any of Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes Agent or any Lender when due. These debits shall not constitute a
set-off.

(f) Unless Agent shall have been notified in writing by Borrower prior to the
date of any payment due to be made by Borrower hereunder that Borrower will not
make such payment to Agent, Agent may assume that Borrower is making such
payment, and Agent may, but shall not be required to, in reliance upon such
assumption, make available to Lenders their respective Pro Rata Share of a
corresponding payment amount.  If such payment is not made to Agent by Borrower
within three (3) Business Days after such due date, Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective
Rate.  Nothing herein shall be deemed to limit the rights of Agent or any Lender
against Borrower.

2.6 Settlement Procedures.  If Agent receives any payment for the account of
Lenders on or prior to 12:00 p.m. (Eastern time) on any Business Day, Agent
shall pay to each applicable Lender such Lender’s Pro Rata Share of such payment
on such Business Day. If Agent receives any payment for the account of Lenders
after 12:00 p.m. (Eastern time) on any Business Day, Agent shall pay to each
applicable Lender such Lender’s Pro Rata Share of such payment on the next
Business Day.

2.7 Withholding.    Payments received by Agent from Borrower under this
Agreement will be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any Governmental Authority
(including any interest, additions to tax or penalties applicable
thereto).  Specifically, however, if at any time any Governmental Authority,

3

 

--------------------------------------------------------------------------------

 



applicable law, regulation or international agreement requires Borrower to make
any withholding or deduction from any such payment or other sum payable
hereunder to Agent, Borrower hereby covenants and agrees that the amount due
from Borrower with respect to such payment or other sum payable hereunder will
be increased to the extent necessary to ensure that, after the making of such
required withholding or deduction, Agent receives a net sum equal to the sum
which it would have received had no withholding or deduction been required, and
Borrower shall pay the full amount withheld or deducted to the relevant
Governmental Authority.  Borrower will, upon request, furnish Agent with proof
reasonably satisfactory to Agent indicating that Borrower has made such
withholding payment; provided, however, that Borrower need not make any
withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by Borrower.  The agreements and
obligations of Borrower contained in this Section 2.7 shall survive the
termination of this Agreement.

3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension.    Each Lender’s
obligation to make the initial Credit Extension hereunder is subject to the
condition precedent that Agent shall have received, in form and substance
satisfactory to Agent and the Lenders, such documents, and completion of such
other matters, as Agent may reasonably deem necessary or appropriate, including,
without limitation:

(a) duly executed signatures to the Loan Documents;

(b) duly executed original signatures to the Warrant;

(c) Borrower’s Operating Documents;

(d) a secretary’s corporate borrowing certificate of Borrower with respect to
Borrower’s Operating Documents, incumbency and resolutions authorizing the
execution and delivery of this Agreement and the other Loan Documents to which
it is a party;

(e) duly executed signatures to the completed Borrowing Resolutions for
Borrower;

(f) certified copies, dated as of a recent date, of financing statement
searches, as Agent may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released; and

(g) payment of the fees and Lenders’ Expenses then due as specified in Section
2.4 hereof.

3.2 Conditions Precedent to all Credit Extensions.  Each Lender’s obligation to
make each Credit Extension, including the initial Credit Extension, is subject
to the following conditions precedent:

(a) timely receipt by the Lenders of (i) an executed Disbursement Letter; and
(ii) an executed Payment/Advance Form and any materials and documents required
by Section 3.4;

(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the Disbursement
Letter (and the Payment/Advance Form) and on the Funding Date of each Credit
Extension; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension.  Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations

4

 

--------------------------------------------------------------------------------

 



and warranties expressly referring to a specific date shall be true, accurate
and complete in all material respects as of such date; and

(c) Agent and each Lender determine to its reasonable satisfaction that there
has not been any material impairment in the general affairs, management, results
of operation, financial condition or the prospect of repayment of the
Obligations.

3.3 Covenant to Deliver.  Borrower agrees to deliver to Agent and each Lender
each item required to be delivered to Agent and each Lender under this Agreement
as a condition precedent to any Credit Extension.  Borrower expressly agrees
that a Credit Extension made prior to the receipt by Agent and each Lender of
any such item shall not constitute a waiver by Agent or Lenders of Borrower’s
obligation to deliver such item, and the making of any Credit Extension in the
absence of a required item shall be in each Lender’s sole discretion.

3.4 Procedures for Borrowing.    

(a) Term Loan Advances.  Subject to the prior satisfaction of all other
applicable conditions to the making of a Credit Extension set forth in this
Agreement, to obtain a Credit Extension, Borrower shall notify Agent (which
notice shall be irrevocable) by electronic mail, facsimile, or telephone by
12:00 p.m. Eastern time at least three  (3) Business Days before the proposed
Funding Date of such Credit Extension.  Together with any such electronic or
facsimile notification, Borrower shall deliver to Agent by electronic mail or
facsimile a completed Disbursement Letter (and Payment/Advance Form) executed by
an Authorized Signer.  Agent may rely on any telephone notice given by a person
whom Agent believes is an Authorized Signer.  On the Funding Date, Agent shall
credit the Credit Extensions to the Designated Deposit Account.  Agent may make
Credit Extensions under this Agreement based on instructions from an Authorized
Signer or without instructions if the Credit Extensions are necessary to meet
Obligations which have become due.

(b) Funding.  In determining compliance with any condition hereunder to the
making of a Credit Extension that, by its terms, must be fulfilled to the
satisfaction of a Lender, Agent may presume that such condition is satisfactory
to such Lender unless Agent shall have received notice to the contrary from such
Lender prior to the making of such Credit Extension.  Unless Agent shall have
been notified in writing by any Lender prior to the date of any Credit
Extension, that such Lender will not make the amount that would constitute its
share of such borrowing available to Agent, Agent may assume that such Lender is
making such amount available to Agent, and Agent may, in reliance upon such
assumption, make available to Borrower a corresponding amount.  If such amount
is not made available to Agent by the required time on the Funding Date
therefor, such Lender shall pay to Agent, on demand, such amount with interest
thereon, at a rate equal to the greater of (i) the Federal Funds Effective Rate
or (ii) a rate determined by Agent in accordance with banking industry rules on
interbank compensation, for the period until such Lender makes such amount
immediately available to Agent.  If such Lender’s share of such Credit Extension
is not made available to Agent by such Lender within five (5) Business Days
after such Funding Date, Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to the Term Loan
Advances, on demand, from Borrower.

4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest.    Borrower hereby grants Agent, for the ratable
benefit of the Lenders, to secure the payment and performance in full of all of
the Obligations, a continuing security interest in, and pledges to Agent, for
the ratable benefit of the Lenders, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof.  For clarity, any reference to “Agent’s Lien” or any granting of
collateral to Agent in this Agreement or any Loan Document means the Lien
granted to Agent for the ratable benefit of the Lenders.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with SVB.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes SVB
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and SVB to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Agent’s Lien in this Agreement).



5

 

--------------------------------------------------------------------------------

 



If this Agreement is terminated, Agent’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as the Lenders’ obligation to
make Credit Extensions has terminated, Agent shall, at the sole cost and expense
of Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower.  In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Agent shall terminate the security interest
granted herein upon Borrower providing to SVB cash collateral acceptable to SVB
in its good faith business judgment for Bank Services, if any. In the event such
Bank Services consist of outstanding Letters of Credit, Borrower shall provide
to SVB cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and (y)
if such Letters of Credit are denominated in a Foreign Currency, then  at least
one hundred ten percent (110.0%), of the Dollar Equivalent of the face amount of
all such Letters of Credit plus, in each case, all interest, fees, and costs due
or to become due in connection therewith (as estimated by SVB in its business
judgment), to secure all of the Obligations relating to such Letters of Credit.

4.2 Priority of Security Interest.    Borrower represents, warrants, and
covenants that the security interests granted herein are and shall at all times
continue to be a first priority perfected security interests in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Agent’s Lien under this
Agreement).  If Borrower shall acquire a commercial tort claim, Borrower shall
promptly notify Agent in a writing signed by Borrower of the general details
thereof and grant to Agent, for the ratable benefit of the Lenders, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Agent.

4.3 Authorization to File Financing Statements.    Borrower hereby authorizes
Agent, on behalf of the Lenders, to file financing statements, without notice to
Borrower, with all appropriate jurisdictions to perfect or protect Agent’s and
Lenders’ interest or rights hereunder, including a notice that any disposition
of the Collateral, by either Borrower or any other Person, in violation of this
Agreement, shall be deemed to violate the rights of Agent under the Code.

5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization, Authorization; Power and Authority.  Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business.  Borrower previously delivered to SVB a completed
certificate signed by Borrower, entitled “Perfection Certificate” dated as of
November 9, 2016, as amended by Schedule 2 to that certain First Amendment to
Loan and Security Agreement dated as of November 26, 2018 between Borrower and
SVB  (as amended, the “Perfection Certificate”).  Borrower represents and
warrants to Agent and each Lender that (a) Borrower’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof; (b)
Borrower is an organization of the type and is organized in the jurisdiction set
forth in the Perfection Certificate; (c) the Perfection Certificate accurately
sets forth Borrower’s organizational identification number or accurately states
that Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); (e) Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent of any notice
required or permitted by one or more specific provisions in this Agreement).  If
Borrower is not now a Registered Organization but later becomes one, Borrower
shall promptly notify Agent of such occurrence and provide Agent with Borrower’s
organizational identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any

6

 

--------------------------------------------------------------------------------

 



applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower or any of its Subsidiaries or any
of their property or assets may be bound or affected, (iv) require any action
by, filing, registration, or qualification with, or Governmental Approval from,
any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect (or are being obtained
pursuant to Section 6.1(b))), or (v) conflict with, contravene, constitute a
default or breach under, or result in or permit the termination or acceleration
of, any material agreement by which Borrower is bound.  Borrower is not in
default under any agreement to which it is a party or by which it is bound in
which the default could reasonably be expected to have a material adverse effect
on Borrower’s business.

5.2 Collateral.    Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.  Borrower
has no Collateral Accounts at or with any bank or financial institution other
than SVB or SVB’s Affiliates except for the Collateral Accounts described in the
Perfection Certificate and which Borrower has given Agent notice and taken such
actions as are necessary to give Agent, for the ratable benefit of the Lenders,
a perfected security interest therein, pursuant to the terms of Section 6.6(b)
to the extent required under Section 6.6(b) hereof.  The Accounts are bona fide,
existing obligations of the Account Debtors. 

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate, locations
disclosed to Agent pursuant to Section 7.2, and locations of Experimental
Compounds in the ordinary course of business in connection with clinical
trials.  None of the components of the Collateral shall be maintained at
locations other than: (i) locations as provided in the Perfection
Certificate,  (ii) locations as permitted pursuant to Section 7.2, (iii)
locations of mobile equipment, including phones, tablets and computers with
employees and consultants in the ordinary course of business, (iv) locations
where Collateral may be temporarily located for sales, testing or demonstration
purposes in the ordinary course of business, (v) locations where
biopharmaceutical compounds and therapeutic materials are located in the
ordinary course of business in connection with clinical trials, and (vi) other
locations where not more than Fifty Thousand Dollars ($50,000.00)  of Collateral
in the aggregate may be located at any time.

All Inventory is in all material respects of good and marketable quality, free
from material defects, except for Inventory for which adequate reserves have
been made in accordance with GAAP.  The foregoing representation shall not apply
to Inventory consisting Experimental Compounds. 

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its third
parties in the ordinary course of business, (b) over-the-counter software and
software that is commercially available to the public, (c) licenses that are
disclosed in writing to Agent pursuant to Section 6.7(b), (d) material
Intellectual Property licensed to Borrower and noted on the Perfection
Certificate, and (e) immaterial Intellectual Property licensed to Borrower in
the ordinary course of business.  To the best of Borrower’s knowledge, each
Patent (other than patent applications) which it owns or purports to own and
which is material to Borrower’s business is valid and enforceable, and no part
of the Intellectual Property which Borrower owns or purports to own and which is
material to Borrower’s business has been judged invalid or unenforceable, in
whole or in part.  To the best of Borrower’s knowledge, no claim has been made
that any part of the Intellectual Property violates the rights of any third
party except to the extent such claim would not reasonably be expected to have a
material adverse effect on Borrower’s business.

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is bound by, any Restricted License.

5.3 Litigation.   There are no actions or proceedings pending or, to the
knowledge of any Responsible Officer, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, One Hundred Thousand Dollars ($100,000.00).

5.4 Financial Statements; Financial Condition.   All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Agent and the
Lenders fairly present in all material respects Borrower’s consolidated
financial condition and Borrower’s consolidated results of operations.  There
has not been any material deterioration in Borrower’s consolidated financial
condition since the date of the most recent financial statements submitted to
Agent and the Lenders.



7

 

--------------------------------------------------------------------------------

 



5.5 Solvency.   Borrower is not left with unreasonably small capital after the
transactions in this Agreement; and Borrower is able to pay its debts (including
trade debts) as they mature.

5.6 Regulatory Compliance.  Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower (a) has complied in all material respects
with all Requirements of Law, and (b) has not violated any Requirements of Law,
in each case where the failure to comply or the violation of which could
reasonably be expected to have a material adverse effect on its business.  None
of Borrower’s or any of its Subsidiaries’ properties or assets has been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than legally.  Borrower and each of its Subsidiaries
have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted except where the failure to do so would not reasonably be
expected to have a material adverse effect on Borrower’s business.

5.7 Subsidiaries; Investments.  Borrower does not own any stock, partnership, or
other ownership interest or other equity securities except for Permitted
Investments. 

5.8 Tax Returns and Payments; Pension Contributions.  Borrower has timely filed
all required tax returns and reports (or appropriate extensions therefor), and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except (a) to the
extent such taxes are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor, or (b) if such taxes, assessments, deposits and
contributions do not, individually or in the aggregate, exceed Twenty-Five
Thousand Dollars ($25,000.00).

To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Agent in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the Governmental Authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.”  Borrower is
unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes becoming due and payable by
Borrower in excess of Twenty-Five Thousand Dollars ($25,000.00).  Borrower has
paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

5.9 Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions
as working capital, to repay the SVB Obligations in full and to fund its general
business requirements and not for personal, family, household or agricultural
purposes.

5.10 Full Disclosure.   No written representation, warranty or other statement
of Borrower in any certificate or written statement given to Agent or any
Lender, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Agent or any Lender, contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements contained in
the certificates or statements, in light of the circumstances under which they
were made, not misleading (it being recognized by Agent and each Lender that the
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).

5.11 Definition of “Knowledge.”  For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.



8

 

--------------------------------------------------------------------------------

 



6 AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1 Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations.  Borrower
shall comply, and have each Subsidiary comply, in all material respects, with
all laws, ordinances and regulations to which it is subject, noncompliance with
which could reasonably be expected have a material adverse effect on Borrower’s
business.  Notwithstanding anything to the contrary set forth herein, Borrower’s
Subsidiaries (which are not a co-borrower or secured guarantor to this
Agreement) may wind-up and dissolve to the extent that Borrower determines that
it is reasonable to do so and any remaining assets from such Subsidiaries which
are not a co-borrower or secured guarantor to this Agreement) are transferred to
Borrower or another Subsidiary in accordance with applicable law.

(b) Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Agent in all of the Collateral.  Pursuant to
the terms of the prior sentence, Borrower shall promptly provide copies of any
such obtained Governmental Approvals to Agent.

6.2 Financial Statements, Reports, Certificates.  Provide Agent and each Lender
with the following:

(a) Monthly Financial Statements.  As soon as available, but no later than forty
(40) days after the last day of each month, a company prepared consolidated
balance sheet and income statement covering Borrower’s consolidated operations
for such month certified by a Responsible Officer and in a form acceptable to
Agent (the “Monthly Financial Statements”); 

(b) Monthly Compliance Certificate.  Within forty (40) days after the last day
of each month and together with the Monthly Financial Statements, a duly
completed Compliance Certificate signed by a Responsible Officer, certifying
that as of the end of such month, Borrower was in full compliance with all of
the terms and conditions of this Agreement, and such other information as Agent
or the Lenders may reasonably request;

(c) Board Projections.    As soon as available, at least annually, and in any
event no later than within sixty (60) days after the end of each fiscal year of
Borrower, and promptly following any material updates or changes thereto, annual
Board-approved operating budget and financial projections, in a form acceptable
to Agent;

(d) Annual Audited Financial Statements.  As soon as available, but no later
than one hundred eighty (180) days after the last day of Borrower’s fiscal year,
audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm reasonably acceptable to Agent;

(e) Other Statements.  Within five (5) days of delivery, copies of all
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt;

(f) 10-Q Reports, 10-K Reports, and Annual Financial Statements.  Within (i)
forty-five (45) days after the last day of each fiscal quarter, Borrower’s 10-Q
report, (ii) ninety (90) days after the last day of Borrower’s fiscal year,
Borrower’s 10-K report, and (iii) ninety (90) days after the last day of
Borrower’s fiscal year, a company prepared consolidated balance sheet and income
statement covering Borrower’s consolidated operations for such fiscal year.

(g) SEC Filings.  Within five (5) days of filing, copies of all other periodic
and other reports, proxy statements and other materials filed by Borrower with
the SEC, any Governmental Authority succeeding to any or all of the functions of
the SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be.    Documents required to be delivered pursuant
to the terms hereof (to the extent any such documents are

9

 

--------------------------------------------------------------------------------

 



included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the Internet at Borrower’s website address; provided,
however, Borrower shall promptly notify Agent in writing (which may be by
electronic mail) of the posting of any such documents;

(h) Legal Action Notice.  A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
reasonably be expected to result in damages or costs to Borrower or any of its
Subsidiaries of, individually or in the aggregate, One Hundred Thousand Dollars
($100,000.00) or more; 

(i) Beneficial Ownership Information.  Prompt written notice of any changes to
the beneficial ownership information set out in Section 14 of the Perfection
Certificate.  Borrower understands and acknowledges that each Lender relies on
such true, accurate and up-to-date beneficial ownership information to meet such
Lender’s regulatory obligations to obtain, verify and record information about
the beneficial owners of its legal entity customers; and

(j) Other Financial Information.  Other financial information reasonably
requested by Agent or any Lender.

6.3 Inventory; Returns.  Keep all Inventory in good and marketable condition,
free from material defects except for Inventory for which adequate reserves have
been made in accordance with GAAP; provided that the foregoing covenant shall
not apply to Inventory consisting of Experimental Compounds.  Returns and
allowances between Borrower and its Account Debtors shall follow Borrower’s
customary practices as they exist at the Effective Date.  Borrower must promptly
notify Agent of all returns, recoveries, disputes and claims that involve more
than Fifty Thousand Dollars ($50,000.00).

6.4 Taxes; Pensions.  Timely file and require each of its Subsidiaries to timely
file, all required tax returns and reports (and extensions therefor) and timely
pay, and require each of its Subsidiaries to timely pay, all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower
and each of its Subsidiaries, except for deferred payment of any taxes contested
pursuant to the terms of Section 5.8 hereof, and shall deliver to Agent, on
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

6.5 Insurance.

(a) Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Agent may
reasonably request.  Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are satisfactory to Agent.  All property policies shall have a
lender’s loss payable endorsement showing Agent as lender loss payee.  All
liability policies shall show, or have endorsements showing, Agent as an
additional insured.  Agent shall be named as lender loss payee and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral..

(b) Ensure that proceeds payable under any property policy are, at Agent’s
option, payable to Agent for the ratable benefit of the Lenders on account of
the Obligations.  Notwithstanding the foregoing, (i) so long as no Event of
Default has occurred and is continuing, Borrower shall have the option of
applying the proceeds of any casualty policy up to Two Hundred Fifty Thousand
Dollars ($250,000.00) with respect to any loss, but not exceeding Two Hundred
Fifty Thousand Dollars ($250,000.00) in the aggregate for all losses under all
casualty policies in any one year, toward the replacement or repair of destroyed
or damaged property; provided that any such replaced or repaired property
(A) shall be of equal or like value as the replaced or repaired Collateral and
(B) shall be deemed Collateral in which Agent has been granted a first priority
security interest, and (ii) after the occurrence and during the continuance of
an Event of Default, all proceeds payable under such casualty policy shall, at
the option of the Lenders, be payable to Agent for the ratable benefit of the
Lenders on account of the Obligations

(c) At Agent’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments.  Each provider of any such
insurance required under this Section 6.5 shall agree,

10

 

--------------------------------------------------------------------------------

 



by endorsement upon the policy or policies issued by it or by independent
instruments furnished to Agent, that it will give Agent thirty (30) days prior
written notice before any such policy or policies shall be materially altered or
canceled (or ten (10) days prior written notice for cancellation for non-payment
of premiums).  If Borrower fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third persons and Agent, Agent may make all or part of such payment or obtain
such insurance policies required in this Section 6.5, and take any action under
the policies Agent deems prudent.

6.6 Operating Accounts.

(a) Maintain all of its and all of its Subsidiaries’ operating, depository and
securities accounts with SVB and SVB’s Affiliates; provided that, Borrower may
maintain one (1) account with CitiBank, so long as such account does not contain
more than Ten Thousand Dollars ($10,000.00) in the aggregate any time (the
“CitiBank Account”). Notwithstanding the foregoing, Australian Subsidiary and
Irish Subsidiary may maintain accounts outside of the United States with
financial institutions other than SVB and SVB’s Affiliates, provided that the
maximum aggregate balance in all such accounts shall not exceed One Hundred
Fifty Thousand Dollars ($150,000.00) at any time; provided, however, the
aggregate balance in such accounts may total up to Three Hundred Thousand
Dollars ($300,000.00) for a period not to exceed twenty (20) Business Days
during any twelve (12) month period.

(b) Provide Agent five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than SVB
or SVB’s Affiliates. For each Collateral Account that Borrower at any time
maintains. Borrower shall cause the applicable bank or financial institution
(other than SVB) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Agent’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of the Lenders. The provisions
of the previous sentence shall not apply (i) to the CitiBank Account or (ii) to
deposit accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s employees and
identified to Agent and the Lenders by Borrower as such.

6.7 Protection of Intellectual Property Rights.

(a) (i) Use commercially reasonable efforts to protect, defend and maintain the
validity and enforceability of its Intellectual Property that is material to its
business; (ii) promptly advise Agent in writing of material infringements or any
other event that could reasonably be expected to materially and adversely affect
the value of its Intellectual Property that is material to its business; and
(iii) not allow any Intellectual Property material to Borrower’s business to be
abandoned, forfeited or dedicated to the public without Agent’s written consent.

(b) Provide written notice to Agent within ten (10) days of entering or becoming
bound by any Restricted License (other than over-the-counter software and
software that is commercially available to the public).  Borrower shall take
such steps as Agent requests to obtain the consent of, or waiver by, any person
whose consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Agent to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and (ii)
Agent to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Agent’s and the Lenders’ rights
and remedies under this Agreement and the other Loan Documents.

6.8 Litigation Cooperation.  From the date hereof and continuing through the
termination of this Agreement, make available to Agent, without expense to Agent
or any Lender, Borrower and its officers, employees and agents and Borrower’s
books and records, to the extent that Agent and/or the Lenders may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Agent and/or any Lender with respect to any Collateral
or relating to Borrower.

6.9 Access to Collateral; Books and Records.   Allow Agent, or its agents, at
reasonable times, on five (5) Business Day’s notice (provided no notice is
required if an Event of Default has occurred and is continuing), to inspect the
Collateral and audit and copy Borrower’ Books.  Such inspections or audits shall
be conducted no more often than once every twelve (12) months unless an Event of
Default has occurred and is continuing, in which case such inspections and
audits shall occur as often as Agent shall determine is necessary.  The
foregoing inspections and

11

 

--------------------------------------------------------------------------------

 



audits shall be at Borrower’ expense and the charge therefor shall be One
Thousand Dollars ($1,000.00) per person per day (or such higher amount as shall
represent Agent’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses.  In the event Borrower and Agent schedule an audit more
than eight (8) days in advance, and Borrower cancels or seeks to or reschedules
the audit with less than eight (8) days written notice to Agent, then (without
limiting any of Agent’s or any Lender’s rights or remedies) Borrower shall pay
Agent a fee of Two Thousand Dollars ($2,000.00 plus any out-of-pocket expenses
incurred by Agent to compensate Agent for the anticipated costs and expenses of
the cancellation or rescheduling.

6.10 Further Assurances.  Execute any further instruments and take further
action as Agent and the Lenders reasonably request to perfect or continue
Agent’s Lien in the Collateral or to effect the purposes of this
Agreement.  Deliver to Agent and the Lenders, within five (5) days after the
same are sent or received, copies of all material correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a material adverse effect on any of the
Governmental Approvals that are material to its business or otherwise on the
operations of Borrower or any of its Subsidiaries.

7 NEGATIVE COVENANTS

Borrower shall not do any of the following without the prior written consent of
the Lenders:

7.1 Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose
of (collectively, “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (a) of
Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of Borrower; (c) consisting of Permitted Liens and Permitted
Investments; (d) consisting of the sale or issuance of any stock of Borrower
permitted under Section 7.2 of this Agreement; (e) consisting of Borrower’s use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents; and (f) of
non-exclusive licenses for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business and licenses that could not
result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discrete geographical areas outside of the United States.

7.2 Changes in Business, Management, Control, or Business Locations.   (a)
Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; (c) fail
to provide notice to Agent and Lenders of any Key Person departing from or
ceasing to be employed by Borrower within five (5) days after such Key Person’s
departure from Borrower; or (d) permit or suffer any Change in Control.

Borrower shall not, without at least thirty (30) days prior written notice to
Agent: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Fifty Thousand
Dollars ($50,000.00) in Borrower’s assets or property or are clinical locations
used in the ordinary course of business for trials of Experimental Compounds) or
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of Fifty Thousand Dollars ($50,000.00) to a bailee at a location other
than to a bailee and at a location already disclosed in the Perfection
Certificate (including clinical locations used in the ordinary course of
business for trials of Experimental Compounds), (2) change its jurisdiction of
organization, (3) change its organizational structure or type, (4) change its
legal name, or (5) change any organizational number (if any) assigned by its
jurisdiction of organization.  If Borrower intends to add any new offices or
business locations, including warehouses, containing in excess of Fifty Thousand
Dollars ($50,000.00) of Borrower’s assets or property, then Borrower shall cause
the landlord of any such new offices or business locations, including
warehouses, to execute and deliver a landlord consent in form and substance
satisfactory to Agent.    If Borrower intends to deliver any portion of the
Collateral valued, individually or in the aggregate, in excess of Fifty Thousand
Dollars ($50,000.00) to a bailee, and Agent and such bailee are not already
parties to a bailee agreement governing both the Collateral and the location to
which Borrower intends to deliver the Collateral, then Borrower will first
receive the written consent of Agent, and such bailee shall execute and deliver
a bailee agreement in form and substance reasonably satisfactory to Agent.  The
foregoing requirements shall not apply to Experimental Compounds and materials
that are located at clinical sites for testing purposes.



12

 

--------------------------------------------------------------------------------

 



7.3 Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary).  A Subsidiary may merge or consolidate into
another Subsidiary or into Borrower.

7.4 Indebtedness.  Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance.  Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Agent, for the ratable benefit of
the Lenders) with any Person which directly or indirectly prohibits or has the
effect of prohibiting Borrower or any Subsidiary from assigning, mortgaging,
pledging, granting a security interest in or upon, or encumbering any of
Borrower’s or any Subsidiary’s Intellectual Property, except as is otherwise
permitted in Section 7.1 hereof and the definition of “Permitted Liens” herein.

7.6 Maintenance of Collateral Accounts.  Maintain any Collateral Account except
pursuant to the terms of Section 6.6(b) hereof.

7.7 Distributions; Investments.   (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any of its capital stock provided that
(i) Borrower may convert any of its convertible securities (including warrants
and convertible debt) into other securities pursuant to the terms of such
convertible securities or otherwise in exchange thereof, (ii) Borrower may pay
dividends solely in common stock, and (iii) Borrower may purchase fractional
shares of capital stock arising out of stock dividends, splits or combinations,
provided such purchases do not exceed Twenty-Five Thousand Dollars ($25,000.00)
in the aggregate in any fiscal year; or (b) directly or indirectly make any
Investment (including, without limitation, by the formation of any Subsidiary)
other than Permitted Investments, or permit any of its Subsidiaries to do so.

7.8 Transactions with Affiliates.  Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower, except for (a)
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person, (b)
Subordinated Debt and equity investments by Borrower’s investors in Borrower,
(c) reasonable and customary fees paid to members of Borrower’s Board and its
Subsidiaries, (d) customary employment arrangements with executive officers, (e)
Permitted Investments, (f) transactions with Subsidiaries listed on the
Perfection Certificate as of the Effective Date, and (g) transactions permitted
under Section 7.7.

7.9 Subordinated Debt.  (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Agent and the Lenders.

7.10 Compliance.    Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to (a) meet the minimum funding requirements of ERISA, (b) prevent
a Reportable Event or Prohibited Transaction, as defined in ERISA, from
occurring, or (c) comply with the Federal Fair Labor Standards Act, the failure
of any of the conditions described in clauses (a) through (c) which could
reasonably be expected to have a material adverse effect on Borrower’s business;
or violate any other law or regulation, if the violation could reasonably be
expected to have a material adverse effect on Borrower’s business, or permit any
of its Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to

13

 

--------------------------------------------------------------------------------

 



result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default.    Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the Term
Loan Maturity Date).  During the cure period, the failure to make or pay any
payment specified under clause (b) hereunder is not an Event of Default (but no
Credit Extension will be made during the cure period);

8.2 Covenant Default.    

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, or 6.7(b), or violates any covenant in Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period).  Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;

8.3 Material Adverse Change.  A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary), or (ii) a notice of lien or levy is filed against any of
Borrower’s assets by any Governmental Authority, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;

8.5 Insolvency.  (a) Borrower is unable to pay its debts (including trade debts)
as they become due; (b) Borrower begins an Insolvency Proceeding; or (c) an
Insolvency Proceeding is begun against Borrower and is not dismissed or stayed
within forty-five (45) days (but no Credit Extensions shall be made while any of
the conditions described in clause (a) exist and/or until any Insolvency
Proceeding is dismissed);

8.6 Other Agreements.  There is, under any agreement to which Borrower is a
party with a third party or parties, (a) any default resulting in a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount individually or in the aggregate in
excess of One Hundred Thousand Dollars ($100,000.00); or (b) any breach or
default by Borrower, the result of which could have a material adverse effect on
Borrower’s business; provided, however, that the Event of Default under this
Section 8.6 caused by the occurrence of a breach or default under such other
agreement shall be cured or waived for purposes of this Agreement upon Agent
receiving written notice from the party asserting such breach or default of such
cure or waiver of the

14

 

--------------------------------------------------------------------------------

 



breach or default under such other agreement, if at the time of such cure or
waiver under such other agreement (x) a Lender has not declared an Event of
Default under this Agreement and/or exercised any rights with respect thereto;
(y) any such cure or waiver does not result in an Event of Default under any
other provision of this Agreement or any Loan Document; and (z) in connection
with any such cure or waiver under such other agreement, the terms of any
agreement with such third party are not modified or amended in any manner which
could in the good faith business judgment of Agent be materially less
advantageous to Borrower;

8.7 Judgments; Penalties.  One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least One Hundred Thousand Dollars ($100,000.00) (not covered
by independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within ten (10) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);

8.8 Misrepresentations.   Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Agent or any Lender or to induce
Agent or any Lender to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;

8.9 Subordinated Debt.  Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement; or

8.10 Governmental Approvals.    Any Governmental Approval shall have been (a)
revoked, rescinded, suspended, modified in an adverse manner or not renewed in
the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal causes, or could reasonably be expected to cause, a
Material Adverse Change.

9 RIGHTS AND REMEDIES

9.1 Rights and Remedies.   Upon the occurrence and during the continuance of an
Event of Default, Agent, as directed by each Lender in accordance with the
Lender Intercreditor Agreement or, if such rights and remedies are not addressed
in the Lender Intercreditor Agreement, as directed by a majority of the Lenders,
may, without notice or demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Agent or any Lender);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement among Borrower, Agent, and/or any
Lenders;

(c) demand that Borrower (i) deposit cash with SVB in an amount equal to at
least (A) one hundred five percent (105.0%) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit denominated in Dollars remaining
undrawn, and (B) one hundred ten percent (110.0%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit denominated in a Foreign
Currency remaining undrawn (plus, in each case, all interest, fees, and costs
due or to become due in connection therewith (as estimated by SVB in its good
faith business judgment)), to secure all of the Obligations relating to such
Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such

15

 

--------------------------------------------------------------------------------

 



amounts, and (ii) pay in advance all letter of credit fees scheduled to be paid
or payable over the remaining term of any Letters of Credit;

(d) terminate any FX Contracts;

(e) verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Agent
and/or the Lenders consider advisable, and notify any Person owing
Borrower money of Agent’s security interest in such funds;

(f) make any payments and do any acts Agent or any Lender considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Agent requests and make
it available as Agent designates.  Agent may enter premises where the Collateral
is located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred.  Borrower grants Agent a
license to enter and occupy any of its premises, without charge, to exercise any
of Agent’s rights or remedies;

(g) apply to the Obligations (i) any balances and deposits of Borrower it holds,
or (ii) any amount held by Agent owing to or for the credit or the account of
Borrower;

(h) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral.  Agent, for the benefit of the
Lenders is hereby granted a non-exclusive, royalty-free license or other right
to use, without charge, Borrower’s labels, Patents, Copyrights, mask works,
rights of use of any name, trade secrets, trade names, Trademarks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and,
in connection with Agent’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Agent, for the
ratable benefit of the Lenders;

(i) place a “hold” on any account maintained with Agent or Lenders and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(j) demand and receive possession of Borrower’s Books; and

(k) exercise all rights and remedies available to Agent and the Lenders under
the Loan Documents or at law or equity, including all remedies provided under
the Code (including disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney.  Borrower hereby irrevocably appoints Agent, for the
benefit of the Lenders, as its lawful attorney-in-fact, exercisable upon the
occurrence and during the continuance of an Event of Default, to: (a) endorse
Borrower’s name on any checks or other forms of payment or security; (b) sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Accounts directly with Account Debtors, for amounts and on terms Agent
determines reasonable; (d) make, settle, and adjust all claims under Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, and adverse claim in or to the Collateral, or any judgment
based thereon, or otherwise take any action to terminate or discharge the same;
and (f) transfer the Collateral into the name of Agent or a third party as the
Code permits. Borrower hereby appoints Agent as its lawful attorney-in-fact to
sign Borrower’s name on any documents necessary to perfect or continue the
perfection of Agent’s security interest in the Collateral regardless of whether
an Event of Default has occurred until all Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been satisfied in full and
Lenders are under no further obligation to make Credit Extensions hereunder.
Agent’s foregoing appointment as Borrower’s attorney in fact, and all of Agent’s
rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive

16

 

--------------------------------------------------------------------------------

 



the termination of this Agreement) have been fully repaid and performed and each
Lender’s obligation to provide Credit Extensions terminates.

9.3 Protective Payments.  If Borrower fails to obtain the insurance called for
by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Agent may obtain
such insurance or make such payment, and all amounts so paid by Agent are
Lenders’ Expenses and immediately due and payable, bearing interest at the then
highest rate applicable to the Obligations, and secured by the
Collateral.  Agent will make reasonable efforts to provide Borrower with notice
of Agent obtaining such insurance at the time it is obtained or within a
reasonable time thereafter.  No payments by Agent are deemed an agreement to
make similar payments in the future or Agent’s and/or Lender’s waiver of any
Event of Default.

9.4 Application of Payments and Proceeds Upon Default.  If an Event of Default
has occurred and is continuing, Agent shall have the right to apply in any order
any funds in its possession, whether from Borrower’s account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations.  Agent shall
pay any surplus to Borrower by credit to the Designated Deposit Account or to
other Persons legally entitled thereto; Borrower shall remain liable to Agent
and the Lenders for any deficiency.  If Agent, directly or indirectly, enters
into a deferred payment or other credit transaction with any purchaser at any
sale of Collateral, Agent shall have the option, exercisable at any time, of
either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Agent of
cash therefor.

9.5 Liability for Collateral.  So long as Agent and Lenders comply with
reasonable banking practices regarding the safekeeping of the Collateral in
their possession or under the control of Agent and/or Lenders, Agent and Lenders
shall not be liable or responsible for: (a) the safekeeping of the Collateral;
(b) any loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other Person.  Borrower bears all risk of loss, damage or destruction of the
Collateral.

9.6 No Waiver; Remedies Cumulative.  Agent’s and any Lender’s failure, at any
time or times, to require strict performance by Borrower of any provision of
this Agreement or any other Loan Document shall not waive, affect, or diminish
any right of Agent or any Lender thereafter to demand strict performance and
compliance herewith or therewith.  No waiver hereunder shall be effective unless
signed by the party granting the waiver and then is only effective for the
specific instance and purpose for which it is given.  Agent’s and each Lender’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative.  Agent and each Lender have all rights and remedies provided under
the Code, by law, or in equity.  Agent’s or any Lender’s exercise of one right
or remedy is not an election and shall not preclude Agent or any Lender from
exercising any other remedy under this Agreement or any other Loan Document or
other remedy available at law or in equity, and Agent’s or any Lender’s waiver
of any Event of Default is not a continuing waiver.  Agent’s or any Lender’s
delay in exercising any remedy is not a waiver, election, or acquiescence. 

9.7 Demand Waiver.    Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Agent on which Borrower is
liable.

10 agent

10.1 Appointment and Authority.

(a) Each Lender hereby irrevocably appoints SVB to act on its behalf as Agent
hereunder and under the other Loan Documents and authorizes Agent to take such
actions on its behalf and to exercise such powers as are delegated to Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.

(b) The provisions of this Section 10 are solely for the benefit of Agent and
Lenders, and Borrower shall not have rights as a third party beneficiary of any
of such provisions.  Notwithstanding any provision

17

 

--------------------------------------------------------------------------------

 



to the contrary elsewhere in this Agreement, Agent shall not have any duties or
responsibilities to any Lender or any other Person, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent.

10.2 Delegation of Duties.  Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by Agent.  Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Indemnified Persons.  The exculpatory
provisions of this Section 10.2 shall apply to any such sub-agent and to the
Indemnified Persons of Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

10.3 Exculpatory Provisions.  Agent shall have no duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, Agent shall not:

(a) be subject to any fiduciary, trust, agency or other similar duties,
regardless of whether any Event of Default has occurred and is continuing;

(b) have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that Agent is required to exercise as directed in
writing by the Lenders, as applicable; provided that Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose Agent to liability or that is contrary to any Loan Document or applicable
law; and

(c) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and Agent shall not be liable for the failure to disclose,
any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by any Person serving as Agent or any of its
Affiliates in any capacity.

Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Lenders (or as Agent shall believe in good
faith shall be necessary, under the circumstances as provided in Section 13.7)
or (ii) in the absence of its own gross negligence or willful misconduct.

Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Event of Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 3 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Agent.

10.4 Reliance by Agent.  Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.  In determining compliance with any condition hereunder to the making
of a Credit Extension that, by its terms, must be fulfilled to the satisfaction
of a Lender, Agent may presume that such condition is satisfactory to such
Lender unless Agent shall have received notice to the contrary from such Lender
prior to the making of such Credit Extension.  Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Lenders, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon Lenders and all future holders of the Credit Extensions.



18

 

--------------------------------------------------------------------------------

 



10.5 Notice of Default.  Agent shall not be deemed to have knowledge or notice
of the occurrence of any Event of Default (except with respect to defaults in
the payment of principal, interest or fees required to be paid to Agent for the
account of Lenders), unless Agent has received notice from a Lender or Borrower
referring to this Agreement, describing such Event of Default and stating that
such notice is a “notice of default”.  In the event that Agent receives such a
notice, Agent shall give notice thereof to Lenders.  Agent shall take such
action with respect to such Event of Default as shall be reasonably directed by
the Lenders.

10.6 Non-Reliance on Agent and Other Lenders.  Each Lender expressly
acknowledges that neither Agent nor any of its officers, directors, employees,
agents, attorneys in fact or affiliates has made any representations or
warranties to it and that no act by Agent hereafter taken, including any review
of the affairs of a Group Member or any Affiliate of a Group Member, shall be
deemed to constitute any representation or warranty by Agent to any
Lender.  Each Lender represents to Agent that it has, independently and without
reliance upon Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their Affiliates and
made its own decision to make its Credit Extensions hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Group Members and
their Affiliates.  Except for notices, reports and other documents expressly
required to be furnished to Lenders by Agent hereunder, Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Group Member or any Affiliate
of a Group Member that may come into the possession of Agent or any of its
officers, directors, employees, agents, attorneys in fact or Affiliates.

10.7 Indemnification.  Each Lender agrees to indemnify Agent in its capacity as
such (to the extent not reimbursed by Borrower and without limiting the
obligation of Borrower to do so in accordance with the terms hereof, according
to its Term Loan Commitment Percentage in effect on the date on which
indemnification is sought under this Section 10.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Obligations shall have been paid in full, in accordance with its Term Loan
Commitment Percentage immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Credit Extensions) be imposed
on, incurred by or asserted against Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by Agent under or
in connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted primarily from Agent’s gross negligence or willful
misconduct.  The agreements in this Section shall survive the payment of the
Credit Extensions and all other amounts payable hereunder.

10.8 Agent in Its Individual Capacity.  The Person serving as Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each such Person serving as Agent hereunder
in its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with Borrower, any
Guarantor or any Subsidiary or other Affiliate thereof as if such Person were
not Agent hereunder and without any duty to account therefor to Lenders.

10.9 Successor Agent.  Agent may at any time give notice of its resignation to
Lenders and Borrower, which resignation shall not be effective until the time at
which the majority of the Lenders have delivered to Agent their written consent
to such resignation.  Upon receipt of any such notice of resignation, the
Lenders shall have the right, in consultation with Borrower, to appoint a
successor, which shall be a financial institution with an office in the State of
California, or an Affiliate of any such bank with an office in the State of
California.  If no such successor shall have been so appointed by the Lenders
and shall have accepted such appointment within thirty (30) days after the

19

 

--------------------------------------------------------------------------------

 



retiring Agent has received the written consent of the majority of the Lenders
to such resignation, then the retiring Agent may on behalf of Lenders, appoint a
successor Agent meeting the qualifications set forth above; provided that in no
event shall any such successor Agent be a Defaulting Lender and provided further
that if the retiring Agent shall notify Borrower and Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by Agent on
behalf of the Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed and such collateral security is assigned to such successor Agent)
and (2) all payments, communications and determinations provided to be made by,
to or through Agent shall instead be made by or to each Lender directly, until
such time as the Lenders appoint a successor Agent as provided for above in this
Section 10.9.  Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 10.9).  The fees payable by Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 10 shall continue in effect for the benefit of such retiring
Agent, its sub-agents and their respective Indemnified Persons in respect of any
actions taken or omitted to be taken by any of them while the retiring Agent was
acting as Agent.

10.10 Defaulting Lender.

(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as long as said Lender is a Defaulting Lender.

(ii) Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise, and including any amounts made available to the Agent by such
Defaulting Lender pursuant to Section 13.10), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, as the
Borrower may request (so long as no Event of Default exists), to the funding of
any Term Loan Advance in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; third, if so determined by the Agent and Borrower, to be held in a
Deposit Account and released pro rata to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Term Loan Advances under
this Agreement; fourth, so long as no Event of Default has occurred and is
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Term Loan Advances
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (B) such Term Loan Advances were made at a time when the conditions
set forth in Section 3.1 were satisfied or waived, such payment shall be applied
solely to pay the Loans of all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Term Loan Advances of such Defaulting
Lender until such time as all Term Loan Advances are held by the Lenders pro
rata in accordance with the Term Loan Commitments under this Agreement.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to

20

 

--------------------------------------------------------------------------------

 



this Section 10.10(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.  No Defaulting Lender shall be entitled to receive any fee
pursuant to Section 2.4(a) or Section 2.4(b) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

(b) Defaulting Lender Cure.  If Borrower and Agent agree in writing that a
Lender is no longer a Defaulting Lender, Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, such Lender will, to the extent applicable,
purchase at par that portion of outstanding Term Loan Advances of the other
Lenders or take such other actions as Agent may determine to be necessary to
cause the Term Loan Advances to be held on a pro rata basis by the Lenders in
accordance with their respective Term Loan Commitment Percentages, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrower while such Lender was a Defaulting Lender; and
provided further that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender having been a Defaulting Lender.

(c) Termination of Defaulting Lender.  The Borrower may terminate the unused
amount of the Term Loan Commitment of any Lender that is a Defaulting Lender
upon not less than ten (10) Business Days’ prior notice to Agent (which shall
promptly notify the Lenders thereof), and in such event the provisions of
Section 10.10(a)(ii) will apply to all amounts thereafter paid by Borrower for
the account of such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts); provided that (i) no
Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim Borrower,
Agent or any Lender may have against such Defaulting Lender.

(d) If the Person serving as Agent is a Defaulting Lender pursuant to clause (d)
of the definition thereof, the non-Defaulting Lenders may, to the extent
permitted by applicable law, by notice in writing to Borrower and such Person,
remove such Person as Agent and, in consultation with Borrower, appoint a
successor.  If no such successor shall have been so appointed by the
non-Defaulting Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the non-Defaulting Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

11 NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Agent or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 11.

If to Borrower:Axsome Therapeutics, Inc.

25 Broadway, 9th Floor

New York, New York 10004

Attn: Chief Executive Officer

Phone:(212) 332-3241

Fax:  (212) 320-0245

Email:  htabuteau@axsome.com

 

with a copy to:DLA Piper LLP (US)



21

 

--------------------------------------------------------------------------------

 



2000 University Avenue

East Palo Alto, CA  94303

Attn:Michael Standlee, Esquire

Fax:(650) 687-1199

Email:michael.standlee@dlapiper.com

 

If to Agent or SVB:Silicon Valley Bank

275 Grove Street, Suite 2-200

Newton, Massachusetts 02466
Attn: Lauren Cole
Email:  lcole@svb.com

 

with a copy to:Morrison & Foerster LLP
200 Clarendon Street, 20th Floor
Boston, Massachusetts 02116
Attn:    David A. Ephraim, Esquire
Email: DEphraim@mofo.com

 

If to WestRiver:WestRiver Innovation Lending Fund VIII, L.P.

c/o WestRiver Management, LLC

3720 Carillon Point

Kirkland, Washington 98033-7455

Attn: Trent Dawson

Email: tdawson@westrivermgmt.com

 

12 CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER

Except as otherwise expressly provided in any of the Loan Documents,
Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower, Agent, and Lenders each submit to the exclusive
jurisdiction of the State and Federal courts in Boston, Massachusetts; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Agent or Lenders from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Agent or
any Lender.  Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.  Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in, or subsequently provided
by Borrower in accordance with, Section 11 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of Borrower’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,  BORROWER, AGENT AND EACH
LENDER EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

This Section 12 shall survive the termination of this Agreement.

13 GENERAL PROVISIONS

13.1 Termination Prior to Term Loan Maturity Date; Survival.   All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and

22

 

--------------------------------------------------------------------------------

 



all Obligations (other than inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied.  So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations, any other obligations
which, by their terms, are to survive the termination of this Agreement, and any
Obligations under Bank Services Agreements that are cash collateralized in
accordance with Section 4.1 of this Agreement), this Agreement may be terminated
prior to the Term Loan Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to Agent.  Those obligations
that are expressly specified in this Agreement as surviving this Agreement’s
termination shall continue to survive notwithstanding this Agreement’s
termination.  Those Obligations that are expressly specified in this Agreement
as surviving this Agreement’s termination shall continue to survive
notwithstanding this Agreement’s termination and payment in full of the
Obligations then outstanding.

13.2 Successors and Assigns.  This Agreement binds and is for the benefit of the
successors and permitted assigns of each party.  Borrower may not assign this
Agreement or any rights or obligations under it without Agent and Lenders’ prior
written consent (which may be granted or withheld in Agent’s and Lenders’
discretion).  Agent and each Lender has the right, without the consent of or
notice to Borrower, to sell, transfer, assign, negotiate, or grant participation
in all or any part of, or any interest in, such Lender’s obligations, rights,
and benefits under this Agreement and the other Loan Documents (other than the
Warrant, as to which assignment, transfer and other such actions are governed by
the terms thereof).

13.3 Indemnification.  Borrower agrees to indemnify, defend and hold Agent, each
Lender and their respective directors, officers, employees, agents, attorneys,
or any other Person affiliated with or representing Agent or any Lender (each,
an “Indemnified Person”) harmless against:  (i) all obligations, demands,
claims, and liabilities (collectively, “Claims”) claimed or asserted by any
other party in connection with the transactions contemplated by the Loan
Documents; and (ii) all losses or expenses (including Lenders’ Expenses) in any
way suffered, incurred, or paid by such Indemnified Person as a result of,
following from, consequential to, or arising from transactions between Agent,
Lenders and Borrower (including reasonable attorneys’ fees and expenses), except
for Claims and/or losses directly caused by such Indemnified Person’s gross
negligence or willful misconduct.

This Section 13.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

13.4 Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

13.5 Severability of Provisions.  Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

13.6 Correction of Loan Documents.  Agent may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties so
long as Agent provides Borrower with written notice of such correction and
allows Borrower at least ten (10) days to object to such correction.  In the
event of such objection, such correction shall not be made except by an
amendment signed by both Agent and Borrower.

13.7 Amendments in Writing; Waiver; Integration.    No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, or release, or subordinate Lenders’ security
interest in, or consent to the transfer of, any Collateral shall be enforceable
or admissible unless, and only to the extent, expressly set forth in a writing
signed by Agent, with the consent of the Lenders in accordance with the Lender
Intercreditor Agreement or, if such item is not addressed in the Lender
Intercreditor Agreement, as consented to by a majority of the Lenders, and
Borrower.  Without limiting the generality of the foregoing, no oral promise or
statement, nor any action, inaction, delay, failure to require performance or
course of conduct shall operate as, or evidence, an amendment, supplement or
waiver or have any other effect on any Loan Document.  Any waiver granted shall
be limited to the specific circumstance expressly described in it, and shall not
apply to any subsequent or other circumstance, whether similar or dissimilar, or
give rise to, or evidence, any obligation or commitment to grant any further
waiver.  The Loan Documents represent the entire agreement about this subject
matter and supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.  In the event any provision of any other Loan Document is
inconsistent with the provisions of this Agreement, the provisions of this
Agreement shall exclusively control.



23

 

--------------------------------------------------------------------------------

 



13.8 Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

13.9 Confidentiality Agent and each Lender agree to maintain the confidentiality
of Information (as defined below), except that Information may be disclosed (a)
to Agent and/or any Lender’s subsidiaries or Affiliates, and their respective
employees, directors, investors, potential investors, agents, attorneys,
accountants and other professional advisors (collectively, “Representatives”
and, together with Agent and the Lenders, collectively, “Lender Entities”); (b)
to prospective transferees, assignees, credit providers or purchasers of any
of  the Lenders’ or Agent’s interests under or in connection with this Agreement
and their Representatives (provided, however, Agent and the Lenders shall use
their best efforts to obtain any such prospective transferee’s, assignee’s,
credit provider’s, purchaser’s or their Representatives’ agreement to the terms
of this provision); (c) as required by law, regulation, subpoena, or other
order; (d) to Agent’s or any Lender’s regulators or as otherwise required in
connection with Agent’s or any Lender’s examination or audit; (e) as Agent or
any Lender considers appropriate in exercising remedies under the Loan
Documents; and (f) to third-party service providers of Agent and/or the Lenders
so long as such service providers have executed a confidentiality agreement with
Agent or the Lenders, as applicable, with terms no less restrictive than those
contained herein.  The term “Information” means all information received from
Borrower regarding Borrower or its business, in each case other than information
that is either: (i) in the public domain or in Agent’s or any Lender’s
possession when disclosed to Agent or such Lender, or becomes part of the public
domain (other than as a result of its disclosure by Agent or a Lender in
violation of this Agreement) after disclosure to Agent and/or the Lenders; or
(ii) disclosed to Agent and/or the Lenders by a third party, if Agent/the
Lenders do not know that the third party is prohibited from disclosing the
information.

Lender Entities may use anonymous forms of confidential information for
aggregate datasets, for analyses or reporting, and for any other uses not
expressly prohibited in writing by Borrower. The provisions of this Section 13.9
shall survive the termination of this Agreement.

13.10 Right of Setoff.    Borrower hereby grants to Agent, for the ratable
benefit of the Lenders a Lien and a right of setoff as security for all
Obligations to Agent and the Lenders, whether now existing or hereafter arising
upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of Agent or any
entity under the control of Agent (including a subsidiary of Agent) in transit
to any of them.  At any time after the occurrence and during the continuance of
an Event of Default, without demand or notice, Agent or any Lender may setoff
the same or any part thereof and apply the same to any liability or Obligation
of Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE AGENT OR ANY
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

13.11 Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

13.12 Captions.  The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.

13.13 Construction of Agreement.  The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement.  In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

13.14 Relationship.   The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.



24

 

--------------------------------------------------------------------------------

 



13.15 Third Parties.  Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

13.16 Patriot Act.  Each Lender hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies Borrower and each of its Subsidiaries, which
information includes the names and addresses of each Borrower and each of its
Subsidiaries and other information that will allow Lender, as applicable, to
identify Borrower and each of its Subsidiaries in accordance with the USA
PATRIOT Act.

13.17 Ratification of Perfection Certificate.  Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
the Perfection Certificate and acknowledges, confirms and agrees the disclosures
and information Borrower provided to SVB in the Perfection Certificate have not
changed, as of the Effective Date.

14 DEFINITIONS

14.1 Definitions.  As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative.  As used
in this Agreement, the following capitalized terms have the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agent” is defined in the preamble hereof.

“Agreement” is defined in the preamble hereof.

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including making (and executing
if applicable) any Credit Extension request, on behalf of Borrower.

“Australian Subsidiary” is Axsome Therapeutics Australia Pty Ltd, a company
organized under the laws of Australia.

“AXS-12” means Borrower’s AXS-12 product candidate for the treatment of
narcolepsy.

“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by SVB or any SVB Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in SVB’s various
agreements related thereto (each, a “Bank Services Agreement”).



25

 

--------------------------------------------------------------------------------

 



“Bank Services Agreement” is defined in the definition of Bank Services.

“Board” means Borrower’s board of directors.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Agent approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including making (and executing if applicable) any Credit
Extension request, on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Agent and the Lenders may
conclusively rely on such certificate unless and until such Person shall have
delivered to Agent and the Lenders a further certificate canceling or amending
such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Agent
is closed.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (c) SVB’s certificates of deposit
issued maturing no more than one (1) year after issue.

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)‑5 under the
Exchange Act), directly or indirectly, of forty percent (40.0%) or more of the
ordinary voting power for the election of directors of Borrower (determined on a
fully diluted basis) other than by the sale of Borrower’s equity securities in a
public offering or to venture capital or private equity investors so long as
Borrower identifies to the Agent and the Lenders the venture capital or private
equity investors at least seven (7) Business Days prior to the closing of the
transaction and provides to Agent and the Lenders a description of the material
terms of the transaction; (b) during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(c) at any time, Borrower shall cease to own and control, of record and
beneficially, directly or indirectly, one hundred percent (100.0%) of each class
of outstanding capital stock of each Subsidiary of Borrower free and clear of
all Liens (except Liens created by this Agreement).

“CitiBank Account” is defined in Section 6.6(a).

“Claims” is defined in Section 13.3.



26

 

--------------------------------------------------------------------------------

 



“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commitment” and “Commitments” means the Term Loan Commitment(s).

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Agent pursuant to which Agent
obtains control (within the meaning of the Code) for the benefit of the Lenders
over such Deposit Account, Securities Account, or Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Term Loan Advance, or any other extension of credit by
any Lender for Borrower’s benefit.

“Default Rate” is defined in Section 2.3(b).

“Defaulting Lender” is, subject to Section 10.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Term Loan Advances within two (2)
Business Days of the date such Term Loan Advances were required to be funded
hereunder unless such Lender notifies Agent and Borrower in writing that such
failure is the result of such Lender’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified Borrower or Agent in writing that it does not
intend to comply with its

27

 

--------------------------------------------------------------------------------

 



funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Term Loan Advance hereunder and states that such position is based on
such Lender’s reasonable determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by Agent or Borrower, to confirm in writing to Agent and Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by Agent and Borrower), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of an
Insolvency Proceeding, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 10.10(b)) upon delivery of
written notice of such determination to Borrower and each Lender.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is the account number ending 844 (last three
digits) maintained by Borrower with SVB (provided, however, if no such account
number is included, then the Designated Deposit Account shall be any deposit
account of Borrower maintained with SVB as chosen by the Lenders).

“Disbursement Letter” is that certain form attached hereto as Exhibit D.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Agent at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Draw Period” is the period of time commencing upon the occurrence of the
Milestone Event and continuing through August 15, 2019.

“Effective Date” is defined in the preamble hereof.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.



28

 

--------------------------------------------------------------------------------

 



“Existing Loan Agreement” is that certain Loan and Security Agreement by and
between Borrower and SVB, dated as of November 9, 2016, as amended by that
certain First Amendment to Loan and Security Agreement by and between Borrower
and SVB, dated as of November 26, 2018.

“Experimental Compounds” means biopharmaceutical compounds and therapeutic
materials that remain subject to clinical trials and have not yet received
regulatory approval.

“FDA” shall mean the United States Food and Drug Administration, and any
successor thereto.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by SVB from three federal
funds brokers of recognized standing selected by it.

“Final Payment” is a payment (in addition to and not in substitution for the
regular monthly payments of principal plus accrued interest) equal to the
original aggregate principal amount of each Term Loan Advance extended by the
Lenders to Borrower hereunder multiplied by six percent (6.0%) due on the
earliest to occur of (a) the Term Loan Maturity Date, (b) the acceleration of
the Term Loan Advances, (c) the prepayment of the Term Loan Advances pursuant to
Section 2.2(d) or 2.2(e), or (d) the termination of this Agreement.

“Foreign Currency” means lawful money of a country other than the United States.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“FX Contract” is any foreign exchange contract by and between Borrower and SVB
under which Borrower commits to purchase from or sell to SVB a specific amount
of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.



29

 

--------------------------------------------------------------------------------

 



“Indemnified Person” is defined in Section 13.3.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:

(a) any and all Copyrights, Trademarks and Patents;

(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;

(c) any and all source code;

(d) any and all design rights which may be available to such Person;

(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Irish Subsidiary” is a wholly owned Subsidiary of Borrower to be formed in the
future under the laws of Ireland.

“Key Person” is Borrower’s Chief Executive Officer, who is Herriot Tabuteau as
of the Effective Date.

“Lender” and “Lenders” is defined in the preamble.

“Lender Entities” is defined in Section 13.9.

“Lender Intercreditor Agreement” is, collectively, any and all intercreditor
agreement, master arrangement agreement or similar agreement by and between
WestRiver and SVB, as each may be amended from time to time in accordance with
the provisions thereof.

“Lenders’ Expenses”  are all of Agent’s and the Lenders’ audit fees and
expenses, costs, and expenses (including reasonable attorneys’ fees and
expenses) for preparing, amending, negotiating, administering, defending and
enforcing the Loan Documents (including, without limitation, those incurred in
connection with appeals or Insolvency Proceedings) or otherwise incurred with
respect to Borrower.

“Letter of Credit” is a standby or commercial letter of credit issued by SVB
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.



30

 

--------------------------------------------------------------------------------

 



“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificate, the Lender Intercreditor Agreement, each Disbursement
Letter, the Warrant, any Bank Services Agreement, any Control Agreement, any
subordination agreement, any note, or notes or guaranties executed by Borrower,
and any other present or future agreement by Borrower with or for the benefit of
Agent and the Lenders in connection with this Agreement or Bank Services, all as
amended, restated, or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Agent’s, for the ratable benefit of the Lenders, Lien in the
Collateral or in the value of such Collateral; (b) a material adverse change in
the business, operations, or condition (financial or otherwise) of Borrower;  or
(c) a material impairment of the prospect of repayment of any portion of the
Obligations.

“Milestone Event” means Borrower has provided Agent and the Lenders with
evidence, on or prior to August 15, 2019, satisfactory to Agent in Agent’s and
each Lender’s sole but reasonable discretion that Borrower (i) has received
positive data with respect to Borrower’s phase 2 clinical trial for AXS-12,
sufficient to submit a phase 3 protocol to the FDA and (ii) has not received any
objections from the FDA within thirty (30) days after submission of such phase 3
protocol. 

“Monthly Financial Statements” is defined in Section 6.2(a).

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Lenders’ Expenses, the Final Payment, the Prepayment Premium and
other amounts Borrower owes Agent or any Lender now or later, whether under this
Agreement, the other Loan Documents (other than the Warrant, or otherwise,
including, without limitation, all obligations relating to Bank Services, if
any, and including any interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Agent and/or the
Lenders, and to perform Borrower’s duties under the Loan Documents (other than
the Warrant).

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment/Advance Form” is that certain form attached hereto as Exhibit C.

“Payment Date” is the first (1st) calendar day of each month.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Agent and the Lenders under this Agreement and
the other Loan Documents;

(b) Indebtedness existing on the Effective Date which is shown on the Perfection
Certificate;

(c) Subordinated Debt;



31

 

--------------------------------------------------------------------------------

 



(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f) intercompany Indebtedness of the Australian Subsidiary to Borrower with
respect to Investments permitted under clause (h) of the definition of Permitted
Investments;

(g) Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;

(h) other unsecured Indebtedness not otherwise permitted hereunder, in an
aggregate amount not to exceed Twenty-Five Thousand Dollars ($25,000.00) at any
time outstanding; and

(i)  extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (h) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(a) Investments (including, without limitation, Subsidiaries) existing on the
Effective Date which are shown on the Perfection Certificate;

(c) Investments consisting of (i) Cash Equivalents and (ii) any other
Investments permitted by Borrower’s Investment Policy and Guidelines dated as of
August 2016 and provided to Agent on November 5, 2016, as amended from time to
time, provided that any amendments thereto have been approved in writing by
Agent and the Lenders;

(d) Investments consisting of deposit and securities accounts to the extent that
(i) such accounts are permitted to be maintained pursuant to Section 6.6 and
(ii) Agent has a first priority perfected security interest to the extent
required under Section 6.6;

(e) Investments accepted in connection with Transfers permitted by Section 7.1;

(f) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board;

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(h) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (g) shall not
apply to Investments of Borrower in any Subsidiary;

(i) Investments (i) by Borrower in Australian Subsidiary for ordinary, necessary
and current operating expenses not to exceed One Million Five Hundred Thousand
Dollars ($1,500,000.00) in the aggregate in any fiscal year and (ii) by Borrower
in Irish Subsidiary for ordinary, necessary and current operating expenses not
to exceed Fifty Thousand Dollars ($50,000.00) in the aggregate in any fiscal
year, provided, in each case, no Event of Default has occurred and is continuing
at the time of such Investments or would result from such Investments; and

(j) non-cash Investments in joint ventures or strategic alliances in the
ordinary course of Borrower’s business consisting of the non-exclusive licensing
of technology, the development of Intellectual Property or the providing of
technical support.

“Permitted Liens” are:



32

 

--------------------------------------------------------------------------------

 



(a) Liens existing on the Effective Date which are shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

(k) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

(l) purchase money Liens or capital leases (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than Fifty Thousand Dollars ($50,000.00) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;

(m) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

(n) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(o) Liens, deposits and pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), public or statutory
obligations, surety, stay, appeal, indemnity, performance or other similar bonds
or other similar obligations arising in the ordinary course of Borrower’s
business;

(p) leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Agent a security interest
therein;

(q) non-exclusive license of Intellectual Property granted to third parties in
the ordinary course of business, and licenses of Intellectual Property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;

(r) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions (but
only to the extent such accounts are permitted to be maintained pursuant to
Section 6.6), provided that Agent has a first priority perfected security
interest in the amounts held in such deposit and/or securities accounts to the
extent required under Section 6.6;

(s) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and

(t) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase.

 “Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prepayment Premium” shall be an additional fee, payable to Agent, for the
ratable benefit of the Lenders based on their Pro Rata Share, with respect to
the Term Loan Advances, in an amount equal to:

(a) for a prepayment of the Term Loan Advances made on or prior to the first
(1st) anniversary of the Effective Date, three percent (3.0%) of the then
outstanding principal amount of the Term Loan Advances immediately prior to the
date of such prepayment;



33

 

--------------------------------------------------------------------------------

 



(a) for a prepayment of the Term Loan Advances made after the first (1st)
anniversary of the Effective Date, but on or prior to the second (2nd)
anniversary of the Effective Date, two percent (2.0%) of the then outstanding
principal amount of the Term Loan Advances immediately prior to the date of such
prepayment; and

(a) for a prepayment of the Term Loan Advances made after the second (2nd)
anniversary of the Effective Date, but prior to the Term Loan Maturity Date, one
percent (1.0%) of the then outstanding principal amount of the Term Loan
Advances immediately prior to the date of such prepayment.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Agent, the “Prime
Rate” shall mean the rate of interest per annum announced by SVB as its prime
rate in effect at its principal office in the State of California (such SVB
announced Prime Rate not being intended to be the lowest rate of interest
charged by SVB in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loan
Advances held by such Lender by the aggregate outstanding principal amount of
all Term Loan Advances.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Repayment Schedule” means the period of time equal to thirty-six (36)
consecutive months; provided, however, if the Term B Loan Advance is made, the
Repayment Schedule shall mean the period of time equal to thirty (30)
consecutive months.

 “Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, VP-Finance, and Controller of Borrower.

“Restricted License” is any material license or other material agreement with
respect to which Borrower is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of could reasonably be expected to interfere with the
Agent’s right to sell any Collateral.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Agent and the Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Agent and the Lenders entered into between Agent, the Lenders
and the other creditor), on terms acceptable to Agent and the Lenders.

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the

34

 

--------------------------------------------------------------------------------

 



board of directors or other managers of such corporation, partnership or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.  Unless the context otherwise requires, each reference to a
Subsidiary herein shall be a reference to a Subsidiary of Borrower.

“SVB” is defined in the preamble hereof.

“SVB Obligations” is defined in Section 2.2(a).

“Term A Loan Advance” is defined in Section 2.2(a).

“Term B Loan Advance” is defined in Section 2.2(a).

“Term Loan Advance” and “Term Loan Advances” are each defined in Section 2.2(a).

“Term Loan Amortization Date” is March 1, 2020; provided, however, if the Term B
Loan Advance is made, the Term Loan Amortization Date shall be September 1,
2020.

“Term Loan Commitment”  means, for any Lender, the obligation of such Lender to
make a Term Loan Advance as and when available, up to the principal amount shown
on Schedule 1.  “Term Loan Commitments” means the aggregate amount of such
commitments of all Lenders.

“Term Loan Commitment Percentage” means, as to any Lender at any time, the
percentage (carried out to the fourth decimal place) of the Term Loan
Commitments represented by such Lender’s Term Loan Commitment at such time.  The
initial Term Loan Commitment Percentage of each Lender is set forth opposite the
name of such Lender on Schedule 1.

“Term Loan Maturity Date” is February 1, 2023.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.

“Warrant”  means, collectively, (a) that certain warrant to purchase stock dated
as of the Effective Date between Borrower and SVB and (b) that certain warrant
to purchase stock dated as of the Effective Date between Borrower and WestRiver,
in each case, as may be amended, modified, supplemented and/or restated from
time to time.

“WestRiver” is defined in the preamble hereof.

[Signature Page Follows.]

 



35

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.

BORROWER:

 

AXSOME THERAPEUTICS, INC.

 

 

By: /s/ Herriot Tabuteau

 

Name: Herriot Tabuteau

 

Title: Chief Executive Officer

 

 

 

AGENT:

 

SILICON VALLEY BANK, as Agent

 

 

By: /s/ Lauren Cole

 

Name: Lauren Cole

 

Title: Director

 

 

 

LENDERS:

 

SILICON VALLEY BANK

 

 

By: /s/ Lauren Cole

 

Name: Lauren Cole

 

Title: Director

 

WESTRIVER INNOVATION LENDING FUND VIII, L.P.

 

 

By: /s/ Trent Dawson

 

Name: Trent Dawson

 

Title: Chief Financial Officer

 

 



[Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

LENDERS AND COMMITMENTS

 

TERM LOAN COMMITMENTS

 

Lender

Term Loan Commitment

Term Loan Commitment Percentage

Silicon Valley Bank

 

$12,000,000.00

 

50.0%

WestRiver Innovation Lending Fund VIII, L.P.

 

$12,000,000.00

 

50.0%

TOTAL

$24,000,000.00

100.0000%

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT A - COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

all of Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (i) more than
sixty-five percent (65.0%) of the presently existing and hereafter arising
issued and outstanding shares of capital stock owned by Borrower of Australian
Subsidiary and Irish Subsidiary which shares entitle the holder thereof to vote
for directors or any other matter, (ii) rights held under a license that are not
assignable by their terms without the consent of the licensor thereof (but only
to the extent such restriction on assignment is enforceable under applicable
law), or (iii) any Intellectual Property; provided, however, the Collateral
shall include all Accounts and all proceeds of Intellectual Property. If a
judicial authority (including a U.S. Bankruptcy Court) would hold that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in such Accounts and such property that are proceeds of
Intellectual Property, then the Collateral shall automatically, and effective as
of the Effective Date, include the Intellectual Property to the extent necessary
to permit perfection of Agent’s, for the ratable benefit of the Lenders,
security interest in such Accounts and such other property of Borrower that are
proceeds of the Intellectual Property.

 

Pursuant to the terms of a certain negative pledge arrangement with Agent and
the Lenders, Borrower has agreed not to encumber any of its Intellectual
Property in violation of this Agreement without Agent’s and the Lenders’ prior
written consent.



 

--------------------------------------------------------------------------------

 

 

EXHIBIT B
COMPLIANCE Certificate

TO:SILICON VALLEY BANK, as Agent, SVB, and WESTRIVERDate: 

FROM:  AXSOME THERAPEUTICS, INC.

The undersigned authorized officer of AXSOME THERAPEUTICS, INC. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
among Borrower, SVB, and WestRiver (the “Loan Agreement”):

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
 however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided,  further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports (or appropriate extensions therefor), and Borrower has
timely paid all foreign, federal, state and local taxes, assessments, deposits
and contributions owed by Borrower except as otherwise permitted pursuant to the
terms of Section 5.8 of the Agreement, and (5) no Liens have been levied or
claims made against Borrower or any of its Subsidiaries relating to unpaid
employee payroll or benefits of which Borrower has not previously provided
written notification to Agent. 

Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

Required

Complies

 

 

 

Monthly financial statements with
Compliance Certificate

Monthly within 40 days

Yes   No

Annual financial statement (CPA Audited)

FYE within 180 days

Yes   No

Filed 10‑Q, 10‑K and 8-K

Within 5 days after filing with SEC

Yes   No

10-Q Report, 10-K Report, and annual financial statement

Within 45 days of quarter end for 10-Q; FYE within 90 days for 10-K; and FYE
within 90 days for annual financial statements

Yes   No

Board-Approved Projections

FYE within 60 days and promptly following changes

Yes   No

 

Other Matters

 

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries?  If yes, provide copies of any such amendments or changes with
this Compliance Certificate.

Yes

No

 

 

 



 

--------------------------------------------------------------------------------

 

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

 

 

 

AXSOME THERAPEUTICS, INC.

 

 

By:

Name:

Title:

 

 

AGENT USE ONLY

 

Received by: _____________________

authorized signer

Date: _________________________

 

Verified: ________________________

authorized signer

Date: _________________________

 

Compliance Status:Yes     No

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

LOAN PAYMENT/ADVANCE REQUEST FORM

Deadline for same day processing is Noon Eastern Time

 

Fax To:  Date: _____________________

 

Loan Payment:   AXSOME THERAPEUTICS, INC.

 

From Account #________________________________To Account
#__________________________________________

(Deposit Account #)(Loan Account #)

Principal $____________________________________and/or Interest
$________________________________________

 

Authorized Signature:Phone Number:

Print Name/Title:

 

Loan Advance:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #________________________________To Account
#__________________________________________

(Loan Account #)(Deposit Account #)

 

Amount of Term Loan Advance $___________________________

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized Signature:Phone Number:

Print Name/Title:

 

 

Outgoing Wire Request:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Eastern Time

 

Beneficiary Name: _____________________________Amount of Wire: $

Beneficiary Bank: ______________________________Account Number:

City and State:

 

Beneficiary Bank Transit (ABA) #: Beneficiary Bank Code (Swift, Sort, Chip,
etc.):

(For International Wire Only)

Intermediary Bank: Transit (ABA) #:

For Further Credit to:

 

Special Instruction:

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature: ___________________________2nd Signature (if required):
_______________________________________

Print Name/Title: ______________________________Print Name/Title:
______________________________________________

Telephone #: Telephone #:

 



 

--------------------------------------------------------------------------------

 

 

Exhibit D

 

Form of Disbursement Letter

[see attached]



 

--------------------------------------------------------------------------------

 

 

DISBURSEMENT LETTER

[DATE]

The undersigned, being the duly elected and acting  of AXSOME THERAPEUTICS,
INC., a Delaware corporation (“Borrower”), does hereby certify, in their
capacity as an officer of Borrower and not individually, to (a) SILICON VALLEY
BANK, a California corporation (“SVB”), in its capacity as administrative agent
and collateral agent (“Agent”), (b) SILICON VALLEY BANK, a California
corporation, as a lender, (c) WESTRIVER INNOVATION LENDING FUND VIII, L.P., a
Delaware limited partnership (“WestRiver”), as a lender (SVB and WestRiver and
each of the other “Lenders” from time to time a party hereto are referred to
herein collectively as the “Lenders” and each individually as a “Lender”) in
connection with that certain Loan and Security Agreement dated as of March 5,
2019, by and among Borrower, Agent and the Lenders from time to time party
thereto (the “Loan Agreement”; with other capitalized terms used below having
the meanings ascribed thereto in the Loan Agreement) that:

1.The representations and warranties made by Borrower in Section 5 of the Loan
Agreement and in the other Loan Documents are true and correct in all material
respects as of the date hereof.

 

2.No event or condition has occurred that would constitute an Event of Default
under the Loan Agreement or any other Loan Document.

 

3.Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.

 

4.All conditions referred to in Section 3 of the Loan Agreement to the making of
a Credit Extension to be made on or about the date hereof have been satisfied or
waived by Agent.

 

5.No Material Adverse Change has occurred.

 

6.The undersigned is an Authorized Signer.

 

 

[Balance of Page Intentionally Left Blank]

 



 

--------------------------------------------------------------------------------

 

 

7.The proceeds of the Term Loan Advance shall be disbursed as follows:

 

Disbursement from SVB:

 

Loan Amount

$_______________

Plus:

 

‑‑Deposit Received

$__________

 

 

Less:

 

--Payoff of Silicon Valley Bank

($_________)

‑‑Lender’s Legal Fees

($_________)*

 

 

Net Proceeds due from SVB:

$_______________

 

 

Disbursement from WestRiver:

 

Loan Amount

$_______________

Plus:

 

‑‑Deposit Received

$__________

 

 

 

 

Net Proceeds due from WestRiver:

$_______________

 

 

TOTAL TERM LOAN ADVANCE NET PROCEEDS FROM LENDERS

$_______________

 

8.The aggregate net proceeds of the Term Loan Advance shall be transferred to
the Designated Deposit Account as follows:

Account Name:

____________________________________

Bank Name:

Silicon Valley Bank

Bank Address:

3003 Tasman Drive
Santa Clara, California 95054

Account Number:

____________________________________

ABA Number:

____________________________________

 

 

 

[Balance of Page Intentionally Left Blank]

 



 

 

--------------------------------------------------------------------------------

 

 

Dated as of the date first set forth above.

 

 

 

BORROWER:

 

 

 

AXSOME THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

AGENT AND LENDER:

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

LENDER:

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

WESTRIVER INNOVATION LENDING FUND VIII, L.P.

 

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

[Signature page to Disbursement Letter]

 

--------------------------------------------------------------------------------